DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, has been amended to include the limitation “at least two wheels and actuators”.  However, it is unclear whether this limitation means “two wheels and two actuators”, “two wheels and more than one actuator”, or “at least one wheel and at least one actuator”.  Therefore, the limitation is indefinite.  Claims 2 – 10 depend from, and therefore, also include claim 1.   Therefore, claims 2 – 10 are also rejected.  Appropriate correction is required.
Claim 10 recites the limitation "the first and second sensors" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 4 and 6 – 14 and 16 – 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by patent application publication number US 2019/0233034 A1 to Viele et al. (hereinafter referred to as Viele).

Regarding claims 1 — 4, 6 – 14 and 16 – 20, Viele discloses a tow assist system for towing a trailer (trailer hauling system 100) by a lead vehicle (pilot vehicle 105), the system comprising:
	[Claim 1] a tow assist unit (TOAD 110) including at least two wheels (wheels 325), the tow assist unit configured to:
	couple between the lead vehicle and the trailer (Fig. 11); and
	drive, by a drive unit (electric motors 610) onboard the tow assist unit, at least one of the at least two wheels (Paragraph [0171] and [0174]);
 	wherein the tow assist unit (TOAD 110) includes a first load sensor (angle sensor to measure the force applied to the drawbar 1205, Paragraph [0186]) configured to sense first forces, where the first forces are between the tow assist unit and the lead vehicle, wherein the tow assist unit includes a second load sensor (sensor on spring-biased reel 1220, Paragraph [0186]) configured to sense second forces, where the second forces are between the trailer and the tow assist unit, Fig. 12, wherein a towing force magnitude is an amount of force required to tow the trailer, wherein the tow assist unit includes a controller (powertrain system 308’s electrical controls, Paragraph [0166]) configured to:
	determine, by monitoring the first load sensor, a tow force exerted by the lead vehicle (angle sensor to measure the force applied to the drawbar 1205, Paragraph [0186]);
	determine, by monitoring the first and second load sensors, the towing force magnitude (angle sensor to measure the force applied to the drawbar 1205 and sensor on spring-biased reel 1220, Paragraph [0186]); and
	operate the actuators to drive the tow assist unit to deliver a tow assist force that, along with the tow force, supplies the towing force magnitude, while maintaining the tow force below a maximum threshold amount (Paragraph [0186], Fig. 13, “based on the measured force on the TOAD on the end of the drawbar… accelerates or decelerates to bring an error term of force… to around zero or within a specified tolerance range”). 
	[Claims 2, 3, 12 and 13] wherein;
	the lead vehicle is configured to operate at a maximum towing capacity (inherent in any vehicle is a maximum towing capacity, a limit on the ability for it to pull/ haul anything), and
	the maximum threshold amount is approximately equal to the maximum towing capacity (since the towing capacity of the TOAD 110 is greater than that of the vehicle (Paragraph [0081]), and the assist the pilot vehicle to have sufficient towing capacity, Paragraph [0161], then when it assists, is maintains the tow load of the vehicle below its towing capacity.  In other words, the TOAD 110 will kick in when the towing load at any time is more than what the vehicle can handle);
	[Claim 4] comprising a coupling between the lead vehicle (pilot vehicle 105) and the tow assist unit (TOAD 110) through which a charging power supply is delivered (charging umbilical; Paragraph [0183]);
	[Claim 6] comprising an inertial measurement unit (IMU 1630) and a controller (powertrain system 308’s electrical controls, Paragraph [0166]) each on the tow assist unit (TOAD 110), the controller configured to actuate the drive unit (electric motors 610) in response to inputs from the inertial measurement unit to effect trajectory changes in the system for stability (Paragraphs [0233] — [0234]);
	[Claims 7 and 17] comprising a fifth wheel (fifth wheel; Paragraph [0043]) coupling between the tow assist unit (TOAD 110) and the trailer (trailer hauling system 100) and a bumper-pull type coupling (330, Fig. 4) between the lead vehicle (pilot vehicle 105) and the tow assist unit (See Fig. 4);
	[Claim 8] wherein the tow assist unit (TOAD 110) is configured to supply electrical power to the trailer (trailer hauling system 100; charging umbilical; Paragraph [0183});
	[Claim 9] wherein the tow assist unit (TOAD 110) includes an axle on which the at least two wheels (wheels 325) rotate and a recess (notch area 715, Paragraph [0172]) in a rear end of the tow assist unit (Fig. 10), and comprising a hitch (hitch 210) disposed in the recess and configured to couple with the trailer (trailer hauling system 100), with a ball (tow ball 330) on the hitch that is substantially centered over the axle. 

Regarding claim 10, Viele discloses the system of claim 1, comprising:
	a tongue (interface 205) on the tow assist unit configured to couple with the lead vehicle (pilot vehicle 105);
	a hitch (hitch 210) on the tow assist unit configured to couple with the trailer (trailer hauling system 100);
	wherein the controller (powertrain system 308’s electrical controls, Paragraph [0166]) is configured to actuate the drive unit (electric motors 610) and the actuators in response to inputs from the first and second sensors so that the lead vehicle bears only a portion of the force between the trailer and the tow assist unit (Paragraph [0190] and [0202]). 

Regarding claims 11 — 14, 16, 18 and 19, Viele discloses a tow assist system for towing a trailer (trailer hauling system 100) by a lead vehicle (pilot vehicle 105), the system comprising:
	[Claim 11] a tow assist unit (TOAD 110) including four wheels (wheels 325) arranged on two axles (See Figs. 5 and 6), the tow assist unit configured to:
	couple between the lead vehicle and the trailer;
	drive, by a drive unit (electric motors 610) onboard the tow assist unit; and
	brake, by a brake (E-brake actuator 1520 and Hydraulic brake actuator 1525) on the tow assist unit and in response to the towing force, to slow the trailer;
	wherein the tow assist unit (TOAD 110) includes a first load sensor (angle sensor to measure the force applied to the drawbar 1205, Paragraph [0186]) configured to sense first forces, where the first forces are between the tow assist unit and the lead vehicle, wherein the tow assist unit includes a second load sensor (sensor on spring-biased reel 1220, Paragraph [0186]) configured to sense second forces, where the second forces are between the trailer and the tow assist unit tow assist unit, Fig. 12, wherein a towing force magnitude is an amount of force required to tow the trailer, wherein the tow assist unit includes a controller (powertrain system 308’s electrical controls, Paragraph [0166]) configured to:
	determine, by monitoring the first load sensor, a tow force exerted by the lead vehicle (angle sensor to measure the force applied to the drawbar 1205, Paragraph [0186]);
	determine, by monitoring the first and second load sensors, the towing force magnitude (angle sensor to measure the force applied to the drawbar 1205 and sensor on spring-biased reel 1220, Paragraph [0186]); and
	operate the actuators to drive the tow assist unit to deliver a tow assist force that, along with the tow force, supplies the towing force magnitude, while maintaining the tow force below a maximum threshold amount (Paragraph [0186], Fig. 13, “based on the measured force on the TOAD on the end of the drawbar… accelerates or decelerates to bring an error term of force… to around zero or within a specified tolerance range”);
	[Claim 14] comprising a coupling between the lead vehicle (pilot vehicle 105) and the tow assist unit (TOAD 110) through which a charging power supply is delivered (charging umbilical; Paragraph [0183]);
	[Claim 16] comprising an inertial measurement unit (IMU 1630) and a controller (powertrain system 308’s electrical controls, Paragraph [0166]) each on the tow assist unit (TOAD 110), the controller configured to actuate the drive unit (electric motors 610) and the brake in response to inputs from the inertial measurement unit to effect trajectory changes in the system for stability (E-brake actuator 1520 and Hydraulic brake actuator 1525);
	[Claim 18] comprising a battery pack (battery, ESS 1505) and an inverter (inverter 1510) on the tow assist unit (TOAD 110), wherein the tow assist unit is configured to supply power to the trailer (trailer hauling system 100) from the battery pack and through the inverter (Paragraph [0189]); and
	[Claim 19] wherein the tow assist unit (TOAD 110) includes an inertial measurement unit (IMU 1630) and a controller (powertrain system 308’s electrical controls, Paragraph [0166]) receiving inputs from the inertial measurement unit (IMU 1630), wherein the controller (powertrain system 308’s electrical controls, Paragraph [0166]) is configured to apply differential braking through the brake and differential traction through the drive unit (electric motors 610) to effect stability changes of the system (Paragraphs [0006] and [01793]).

Regarding claim 20, Viele discloses a tow assist system for towing a trailer (trailer hauling system 100) by a lead vehicle (pilot vehicle 105), the system comprising:
	a tow assist unit (TOAD 110) including four wheels (wheels 325) arranged on two axles (See Figs. 5 and 6), the tow assist unit configured to:
	couple between the lead vehicle and the trailer (Fig. 11);
	sense, by a first sensor (angle sensor to measure the force applied to the drawbar 1205, Paragraph [0186]), first forces between the lead vehicle (pilot vehicle 105) and the tow assist unit (TOAD 110);
	sense, by a second sensor (sensor on spring-biased reel 1220, Paragraph [0186]), second forces between the trailer and the lead vehicle including a towing force required to tow the trailer;
	sense, by an inertial measurement unit (IMU 1630), translation and rotation of the tow assist unit;
	drive, by a pair of drive units (electric motors 610) onboard the tow assist unit at one of the axles (Fig. 15) and in response to the first and second forces, two of the wheels (wheels 325) to bear at least a portion of the towing force by the tow assist unit;
	brake, by a pair of brakes (E-brake actuator 1520 and Hydraulic brake actuator 1525) on the tow assist unit (TOAD 110) and in response to the first and second forces, to slow the trailer (Fig. 15); and
	differentially drive, by the pair of drive units and in response to the translation and rotation, the tow assist unit (motors 610...driven independently, Paragraph [0173]); and
	differentially brake, by the pair of brakes and in response to the translation and rotation, the tow assist unit (differential braking, Paragraph [0006], Fig. 12); and
	wherein a towing force magnitude is an amount of force required to tow the trailer, wherein the tow assist unit includes a controller configured to:
	determine, by monitoring the first sensor, a tow force exerted by the lead vehicle (angle sensor to measure the force applied to the drawbar 1205, Paragraph [0186]);
	determine, by monitoring the first and second sensors, the towing force magnitude (angle sensor to measure the force applied to the drawbar 1205 and sensor on spring-biased reel 1220, Paragraph [0186]); and 
	operate the actuators to drive the tow assist unit to deliver a tow assist force that, along with the tow force, supplies the towing force magnitude, while maintaining the tow force below a maximum threshold amount (Paragraph [0186], Fig. 13, “based on the measured force on the TOAD on the end of the drawbar… accelerates or decelerates to bring an error term of force… to around zero or within a specified tolerance range”).

Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive. 
	Applicants argue Viele does not disclose the limitations of amended claims  1 – 3, 11 and 20.  However, Viele discloses all of the limitations of the amended claims in that he discloses at least two sensors on the TOAD (110; Paragraph [0186]), the TOAD providing an assisting force that can be greater than the capacity of the vehicle’s maximum (Paragraph [0081]), and accelerating or decelerating when the based on sensed data and the towing needs of the vehicle (Paragraph [0161] to control the towing assist force).  Therefore, claims 1 – 4, 6 – 14, and 16 – 20 are finally rejected. 

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claims 5 and 15, Viele discloses the tow assist unit (TOAD 110) is configured to operate in a manual mode separate from the lead vehicle (the TOAD is able to operate unattached to the pilot vehicle; Paragraphs [0161] and [0166]; it is inherent the wheels are free to rotate when the TOAD is pushed).  However, Viele does not disclose a handle connected to the tow assist unit at a connection, and a position sensor disposed at the connection of the handle with the tow assist unit, wherein the controller is configured to operate the actuators to maneuver the trailer via the tow assist unit in response to movement of the handle as sensed by the position sensor.  Other prior art does not disclose this in combination with Viele.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611    

/KEVIN HURLEY/           Primary Examiner, Art Unit 3611